Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 9/30/22 has been entered.  Claims 1-11 and 14-16 are currently pending examination, Claims 12-13 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US 2004/0083975; hereafter Tong) in view of Sato (JP 2007-180153; machine translation provided previously with 6/30/22 non-final action; hereafter Sato).
Claim 1: Tong teaches a deposition method (See, for example, abstract, figures) comprising:
placing a wafer (S) on a susceptor unit (100), (see, for example, abstract, Figs 4-6, [0011], [0024-0028]) 
the susceptor unit including: a supporting member (portions of 100 excluding 108 and 106 / or alternatively 102) configured to place a wafer thereon (see, for example, abstract, Figs 4-6, [0011], [0024-0028]); 
a side guide (108) that is provided on the supporting member and that surrounds at least a part of an outer periphery of the wafer (see, for example, abstract, Figs 4-6, 0024-0027]);
and a spacer (106) that has an annular shape and is configured to adjust a position between a horizontal surface of the wafer and a horizontal surface of the side guide (see, for example, abstract, Fig 4-6, [0029-34]); 
depositing a predetermined film on the upper surface of the wafer placed and forming a film on the side guide (See, for example, abstract, Fig 4-6, [0002-0004] [0009], [0026-34]); 
adjusting the vertical position of the side guide with respect to the wafer using the spacer, based on a thickness of the predetermined film deposited (see, for example, Fig 4-6, [0026-34] , wherein adjustment of the spacer 106 is performed after various coatings steps to ensure spacing between the surface of side guide 108 and the wafer is within tolerance);
and placing a new wafer on the susceptor unit that has been adjusted in terms of the position for depositing a new predetermined film (see, for example, Figs 4-6, [0026-34]).  Tong has taught wherein the adjustment can alter the vertical orientation between horizontal surfaces of 108 and the wafer, such as to optimize the a gap spacing between 108 and the wafer, but it does not explicitly teach adjusting the position of the upper surface of the side guide (108) with respect to the upper surface of the wafer using the spacer, particularly  based on a thickness of the predetermined film deposited.
Sato teaches a deposition method comprising placing a wafer (11) on a susceptor unit (17) , (see, for example, abstract, Figs 1-3, [0019] with a supporting member (19), a side guide (21) and a spacer (23) , (see, for example, abstract, Figs 1-3, [0019]).  Sato similarly is concerned with adjusting the relative height between the side guide and the wafer via an adjustable spacer, particularly wherein the spacer is configured to adjust a position between an upper surface of the wafer and an upper surface of the side guide (see, for example, abstract, Fig 3, [0010-13], [0022-0026], [0031]).  Sato further teaches wherein overtime predetermined deposition films deposit over the side guide and wherein adjusting the position of the upper surface of the side guide with respect to the upper surface of the wafer using the spacer, based on a thickness of the predetermined film deposited ensures uniform deposition (see, for example, Fig 3, [0010-0013], [0021-0030], wherein adjustment of 23 is performed after various coatings steps to ensure the upper surfaces of the wafer and the side guide are at the same height to ensure uniform deposition).  Sato similarly teaches placing a new wafer on the susceptor unit that has been adjusted in terms of the position for depositing a new predetermined film (see, for example, Figs, [0005], [0012-13], [0020-32]; wherein the improvement is explicitly taught to reduce the number of times of susceptor replacement is required by, instead of replacing, adjusting the relative difference in height between replaced substrates and the upper surface to be at the same height to ensure uniformity both during multiple coatings on the same sample and between samples).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated adjusting the position of the upper surface of the side guide with respect to the upper surface of the wafer using the spacer, based on a thickness of the predetermined film deposited, and placing new wafers at adjusted positions as it would predictably ensure uniform deposition across the surface of the wafer as well as reduce susceptor replacement).
Claim 2: Tong further teaches wherein the supporting member (such as 102) includes a central portion and a peripheral portion that includes an upper surface located below an upper surface of the central portion (such as portion of 102 in contact with wafer S) and a peripheral portion (such as portion of 102 under 106) (See, for example, Fig 4 and 6),
An upper surface of the supporting member at the peripheral portion is aligned in a horizontal plane which is lower than a horizontal plane at which the upper surface of the supporting member at the central portion is aligned to (See, for example, Fig 4 and 6),
and the spacer (106) is provided between the side guide (108) and the peripheral portion (See, for example, Fig 4 and 6).
Claim 3: Sato further teaches wherein the predetermined film is deposited by heating and rotating the wafer while supplying a process gas onto the upper surface of the wafer placed during deposition of the predetermined film in order to facilitate uniform deposition (See, for example, [0024]).
Claim 4: Tong further teaches wherein the position is adjusted by the spacer of a plurality of types with different thicknesses (see, for example, Fig 5, [0029-0036], wherein the different types can be spacers possessing a plurality of graduated steps, and further wherein the number of steps can be varied as desired, further still wherein the associated thicknesses of such steps of rings are different).  Sato further teaches wherein the position is adjusted by the spacer of a plurality of types with different thicknesses (See, for example, [0022], wherein there are taught a plurality of spacers (23) and wherein different thicknesses are achieved to raise or lower the guide relative to various coating thicknesses thereon, wherein the spacer is interpreted as possessing a thickness equal to the gap between the base 19 and the unit 22).   
Claim 5: Sato further teaches wherein after the predetermined film is deposited, a thickness of the predetermined film is added to an initial value of a total film thickness (see, for example, Fig 3, and [0021-0026], wherein a plurality of layers is applied thereon and the thickness is built up).
Claim 6: Sato further teaches wherein when it is determined based on the thickness of total film added that a height difference between the upper surface of the wafer and the upper surface of the side guide is larger than a permissible value, the position of the upper surface of the side guide with respect to the upper surface of the wafer is adjusted using the spacer (see, for example, Fig 3, and [0021-0026], wherein a displacement of (21) is performed according the number of times  of vapor phase growth is to adjust the surfaces to be in the same horizontal position).
Claim 7: Tong further teaches wherein a peripheral portion of the side guide (108) has a shape that covers an upper surface and an outer peripheral portion of the spacer (106) (See, for example, Fig 4 and 6 wherein when viewed from above  the shape of 108 includes a left peripheral portion wherein an overhang further covers an outer peripheral portion of the spacer).
Claim 8: Tong further teaches wherein an outer diameter of the spacer (106) is smaller than an outer diameter of the supporting member (portions of underlying 100 excluding 106 and 108) (see, for example, Fig 4).
Claim 10: Tong further teaches the wafer is placed at a central portion of the supporting member (See, for example, Fig 1, Fig 4-6).  
Claim 11: Tong further teaches wherein a peripheral portion of the side guide (108) has a shape that covers a peripheral portion of the spacer (106) (See, for example, Fig 4 and 6 wherein when viewed from above  the shape of 108 includes a left peripheral portion which overlies and thus covers the spacer).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Sato as applied to claim 1 above, and further in view of Loboda et al (US 2014/0264384; hereafter Loboda).
Claim 9: Tong in view of Sato teaches the method of claim 1 (above) directed to deposition process which reduces the number of times in which the exchange of the susceptor is performed (See, for example, Sato abstract).  This is achieved by utilizing a spacer feature which allows for alteration of the height of the side guide to maintain uniformity (see rejection of claim 1).  Tong in view of Sato does not explicitly teach wherein the side guide is removed after the predetermined film is deposited, and a film protruding from the side guide is ground.  Loboda teaches a method of film deposition on a substrate (see, for example, abstract). Loboda further similarly teaches wherein exposed features such as plates and masks relative to the substrate receive coating buildup thereon (see, for example, [0068]).  Loboda further teaches that such buildup can predictably be periodically removed by grinding to allow for reuse of such features (See, for example, [0068]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated removing the side guide after the predetermined film is deposited, and a film protruding from the side guide is ground as it would predictably allow for removal of buildup beyond thresholds of levelness achieved by method of Tong in view of Sato, and enable re-use of the ground guides thereafter, saving material cost and waste.

Claim(s) 1-8, 10-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US20170327970; hereafter Muto) in view of Tong and Sato.
Claim 1: Muto teaches a deposition method (See, for example, abstract, figures) comprising:
placing a wafer (W) on a susceptor unit, (see, for example, abstract, Figs 8-12) 
the susceptor unit including: a supporting member (21) configured to place a wafer thereon (see, for example, abstract, Figs 8-12); 
a side guide (22, 26, 28, 33b, or 35) that is provided on the supporting member and that surrounds at least a part of an outer periphery of the wafer (see, for example, abstract, Figs 7-12);
and a spacer (such as 21b, 26A/B, 28A, 33 or 35C) that has an annular shape (see, for example, abstract, Fig 4-6, [0029-34]); 
depositing a predetermined film on the upper surface of the wafer placed and forming a film on the side guide (See, for example, abstract, [0105]); 
Muto further teaches the importance of regulating the vertical position of the upper surface of the side guide with respect to the upper surface of the wafer (See, for example, [0090-0092]) but it does not explicitly teach adjusting the relative positions of these upper surfaces by using the spacer based on the thickness of the deposited film. 
Sato teaches an epitaxial deposition method comprising placing a wafer (11) on a susceptor unit (17) , (see, for example, abstract, Figs 1-3, [0019] with a supporting member (19), a side guide (21) and a spacer (23) , (see, for example, abstract, Figs 1-3, [0019]).  Sato similarly is concerned with the relative height between the side guide and the wafer (see, for example, abstract, Fig 3, [0010-13], [0022-0026], [0031]).  Particularly Sato teaches wherein overtime predetermined deposition films deposit over the side guide which over time would shift the relative height between the retained side guide and a newly placed wafer therein; and to combat this Sato has taught using an adjustable spacer beneath the side guide to adjust the relative position to desired levels so that when placing a new wafer on the susceptor unit that has been adjusted in terms of the position for depositing a new predetermined film the number of times of susceptor replacement is required is reduced, (see, for example, Figs, [0005], [0012-13], [0020-32]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated adjusting the position of the upper surface of the side guide with respect to the upper surface of the wafer using the spacer, based on a thickness of the predetermined film deposited and placing a new wafer on the susceptor unit that has been adjusted as it would predictably reduce susceptor replacement).
Muto has taught an annular shaped spacer, but the adjustable spacer of Sato is not annular.  So the combination does not explicitly teach a spacer having an annular space and performing the claimed adjustment.  Tong teaches a deposition method comprising placing a wafer (S) on a susceptor unit (100) with a supporting member (102), a side guide (108) and, like Muto, an annular shaped spacer (106) , (see, for example, abstract, Figs 4-6, [0011], [0024-0028]). Tong further teaches wherein its annular shaped spacer is designed with a mechanism to provide for relative adjustment of the height of the side guide with respect to the height of a wafer surface (see, for example, abstract, Fig 4-6, [0029-34]).   The adjustable annular spacer allows for precise height adjustment, allows the operator to readjust at any time between processing and ensures the side guide is adjusted evenly on all sides of the substrate so the top surface thereof remains horizontal (See, for example, Fig 4-6, [0029-0034]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an annular adjustable spacer as such a shape conforms to the design of the primary reference and as it predictably achieves precise height adjustment of the side guide while further allowing the operator to readjust at any time between processing and ensuring the side guide is adjusted evenly on all sides of the substrate so the top surface thereof remains horizontal.
Claim 2: Muto further teaches wherein the supporting member (such as 21) includes a central portion and a peripheral portion that includes an upper surface located below an upper surface of the central portion (such as portion of 21 in contact with wafer W) and a peripheral portion (such as portion of 102 under the side guide and spacer (20/25/27/32/35) (See, for example, Fig 8-12),
An upper surface of the supporting member at the peripheral portion is aligned in a horizontal plane which is lower than a horizontal plane at which the upper surface of the supporting member at the central portion is aligned to (See, for example, Fig 8-12),
and the spacer (such as 28A /35A) is provided between the side guide (28B / 35B) and the peripheral portion (See, for example, Fig 8-12).
Claim 3: Muto and Sato further teaches wherein the predetermined film is deposited by heating and rotating the wafer while supplying a process gas onto the upper surface of the wafer placed during deposition of the predetermined film in order to facilitate uniform deposition (See, for example, Fig 1, [0084-89] of Muto and [0024] of Sato).
Claim 4: Muto in view of Sato and Tong teach the method of claim 1 above.  Muto further teaches Muto further teaches wherein the spacer can vary in dimension / shape (see, for example, [0168]).  Tong further teaches wherein the position is adjusted by the spacer of a plurality of types with different thicknesses (see, for example, Fig 5, [0029-0036], wherein the different types can be spacers possessing a plurality of graduated steps, and further wherein the number of steps can be varied as desired, further still wherein the associated thicknesses of such steps of rings are different).  Sato further teaches wherein the position is adjusted by the spacer of a plurality of types with different thicknesses (See, for example, [0022], wherein there are taught a plurality of spacers (23) and wherein different thicknesses are achieved to raise or lower the guide relative to various coating thicknesses thereon, wherein the spacer is interpreted as possessing a thickness equal to the gap between the base 19 and the unit 22).   
Claim 5: Sato further teaches  wherein after the predetermined film is deposited, a thickness of the predetermined film is added to an initial value of a total film thickness (see, for example, Fig 3, and [0021-0026], wherein a plurality of layers is applied thereon and the thickness is built up).
Claim 6: Sato further teaches wherein when it is determined based on the thickness of total film added that a height difference between the upper surface of the wafer and the upper surface of the side guide is larger than a permissible value, the position of the upper surface of the side guide with respect to the upper surface of the wafer is adjusted using the spacer (see, for example, Fig 3, and [0021-0026], wherein a displacement of (21) is performed according the number of times  of vapor phase growth is to adjust the surfaces to be in the same horizontal position).
Claim 7: Muto further teaches wherein a peripheral portion of the side guide (such as 35B) has a shape that covers an upper surface and an outer peripheral portion of the spacer (such as 35A) (See, for example, Fig 12).
Claim 8: Muto further teaches wherein an outer diameter of the spacer (such as 35A) is smaller than an outer diameter of the supporting member (such as 21) (see, for example, Fig 12).
Claim 10: Muto further teaches the wafer is placed at a central portion of the supporting member (See, for example, Fig 8-12).  
Claim 11: Muto further teaches wherein a peripheral portion of the side guide (such as 35B) has a shape that covers a peripheral portion of the spacer (Such as 35A) (See, for example, Fig 12).
Claim 14:  Muto further teaches wherein the spacer is configured of carbon (graphite) , SiC, carbon (graphite) coated with SiC or carbon (graphite) coated with TaC) (See, for example, [0156-0159], [0162-0164]).  
Claim 15: Muto further teaches wherein the wafer is heated to 1600oC  (see, for example, [0181], [0200]).
Claim 16: Muto further teaches wherein the predetermined film is an SiC film (See, for example, [0005], [0047]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Sato and Tong as applied to claim 1 above, and further in view of Loboda et al (US 2014/0264384; hereafter Loboda).
Claim 9: Muto in view of Sato and Tong teaches the method of claim 1 (above) directed to deposition process which reduces the number of times in which the exchange of the susceptor is performed (See, for example, Sato abstract).  This is achieved by utilizing a spacer feature which allows for alteration of the height of the side guide to maintain uniformity (see rejection of claim 1).  Muto in view of Sato and Tong does not explicitly teach wherein the side guide is removed after the predetermined film is deposited, and a film protruding from the side guide is ground.  Loboda teaches a method of film deposition on a substrate (see, for example, abstract). Loboda further similarly teaches wherein exposed features such as plates and masks relative to the substrate receive coating buildup thereon (see, for example, [0068]).  Loboda further teaches that such buildup can predictably be periodically removed by grinding to allow for reuse of such features (See, for example, [0068]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated removing the side guide after the predetermined film is deposited, and a film protruding from the side guide is ground as it would predictably allow for removal of buildup beyond thresholds of levelness achieved by method of Muto in view of Sato and Tong, and enable re-use of the ground guides thereafter, saving material cost and waste.

Response to Arguments
Applicant’s amendments to claims 2 and 7, filed 9/30/22, have been fully considered and are persuasive with respect to the previously applied 35 USC 112(b) rejections of these claims; therefore these indefiniteness rejections have been withdrawn. 
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-cited Tong and Muto, as discussed in the rejections above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712